Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a stuffing box maintenance apparatus, classified in E21B33/03.
II. Claims 14-20, drawn to a method of servicing a stuffing box, classified in E21B43/126.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of Invention II does not require the arms of Invention I; thus it could be practiced with apparatus comprising different structural elements.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The scope of the searches would diverge.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with S. Grant on 1/18/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilkinson (US 7971837).
CLAIM 1:  Wilkinson discloses a maintenance apparatus (100) for servicing a stuffing box for a wellhead.  The apparatus comprises an upright arm (61) coupled to a portion of the wellhead at one end (hooked onto gland).  An elongate arm (10) coupled to another end of the upright arm.  The elongate arm comprising a resting end (70) configured to rest on a polish rod of the wellhead.
CLAIM 2:  The elongate arm is rotatably coupled to the upright arm (via rotation of retainer 65 in slot 50).
CLAIM 3:  A pivot between the upright arm and the elongate arm (rotation of retainer 65).
CLAIM 4:  The elongate arm is flexibly coupled to the upright arm (as the retainer allows for different angles).
CLAIM 5:  The resting end comprises an inverted U-shape encompassing a portion of the polish rod (see Fig. 2 showing shape, see Fig. 3 around rod 98).
CLAIM 6:  The resting end comprises a crescent for resting against the polish rod (see Fig. 2).
CLAIM 7:  A contact surface of the resting end is smooth (see Figures; made of aluminum).
CLAIM 8:  The upright arm is removably coupled to the portion of the wellhead using a fastener (hook acts as fastener).
CLAIM 9:  The upright arm is vertical with respect to a ground and the elongate arm rests against the polish rod at a 45-degree angle (see Fig. 3; angles just a matter of use).
CLAIM 10:  At least one retainer (25) for receiving at least one tool.
CLAIM 11:  The upright arm comprises the at least one retainer (hook).
CLAIM 12:  The elongate arm comprises the at least one retainer (hook 25).
CLAIM 13:  The at least one retainer is a hook.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows alternative ways of securing and maintaining stuffing boxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679